           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

DAVID BIRCH; MICHAEL BENET;
and CASEY HOLLIMAN                                        PLAINTIFFS

v.                       No. 4:17-cv-384-DPM

RHD JR., INC., d/b/a Mayflower RV
Sales & Service; ROBERT H. DUDLEY, JR.;
MARJORIE DUDLEY; DWB LLC,
dfb/a Mayflower RV Sales & Service;
and DANNY BROWN                                          DEFENDANTS

                             JUDGMENT
      1. All claims against DWB LLC and Danny Brown are dismissed
with prejudice.
      2. Benet's and Holliman's claims against RHD Jr., Robert H.
Dudley, and Marjorie Dudley are dismissed with prejudice.
      3. Birch's claims against RHD Jr., Robert H. Dudley, and Marjorie
Dudley are dismissed with prejudice.
      4. The Court retains jurisdiction until 10 February 2020 to enforce
the settlement between Birch, RHD Jr., and the Dudleys.



                                                     v
                                       D.P. Marshall Jr.
                                       United States District Judge
